                                                                                Case 3:14-cr-00175-WHA Document 985 Filed 01/28/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   UNITED STATES OF AMERICA,
                                                                         10                                                                No. CR 14-00175 WHA
                                                                                             Plaintiff,
                                                                         11
United States District Court




                                                                                v.
                                                                                                                                           NOTICE TO CPUC
                               For the Northern District of California




                                                                         12   PACIFIC GAS AND ELECTRIC                                     AND CAL FIRE RE
                                                                         13   COMPANY,                                                     JANUARY 30 HEARING

                                                                         14                  Defendant.
                                                                                                                          /
                                                                         15
                                                                         16          The Court has received courtesy copies of the CPUC and CAL FIRE’s submissions in

                                                                         17   response to the January 9 order to show cause and requests that knowledgeable representatives

                                                                         18   of both entities attend the hearing set for JANUARY 30 AT 9:00 A.M. The CPUC and CAL FIRE

                                                                         19   shall please ensure that their responses to the order to show cause have also been filed with the

                                                                         20   Clerk’s office. PG&E and the government shall transmit a copy of this notice to the CPUC and

                                                                         21   CAL FIRE.

                                                                         22
                                                                         23          IT IS SO ORDERED.

                                                                         24
                                                                         25   Dated: January 28, 2019.
                                                                                                                                       WILLIAM ALSUP
                                                                         26                                                            UNITED STATES DISTRICT JUDGE

                                                                         27
                                                                         28
